103 F.3d 121
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Joel A. LUCAS, Defendant-Appellant.
No. 95-5719.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1996.Decided Nov. 19, 1996.

Mark E. Hall, Columbia, South Carolina, for Appellant.
J. Rene Josey, United States Attorney, Dean A. Eichelberger, Assistant United States Attorney, Columbia, South Carolina, for Appellee.
D.S.C.
DISMISSED.
Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant noted this appeal outside the ten-day appeal period established by Fed.  R.App. P. 4(b) and failed to obtain an extension of the appeal period within the additional thirty-day period provided by Rule 4(b).  The time period established by Rule 4(b) is mandatory and jurisdictional.  United States v. Raynor, 939 F.2d 191, 197 (4th Cir.1991).  The district court entered its judgment on September 1, 1995;  Appellant's notice of appeal was filed on September 12, 1995.  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED